DETAILED ACTION
This action is responsive to the communication filed on 04/08/22.
Claims 57, 58 and 69 have been amended.
Claims 77 and 78 have been added.
Claims 63-68 have been withdrawn.
Claims 57-62 and 69-78 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 57-62 and 69-76 have been considered but are moot in view of the new ground(s) of rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 57-62 and 69-76 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ching-Yu Liao (US Pub. No. 2021/0058748 herein after “Liao”) and further in view of Zhu et al (US Pub. No. 2020/0267513 herein after “Zhu”).

As per claim 57 and similarly claim 69, Liao discloses an apparatus comprising at least one processor and at least one memory including computer code for one or more programs, the at least one memory and the computer code configured, with the at least one processor, to cause the apparatus at least to:
receive a message from at least one user equipment requesting to join a multicasting/broadcasting group, wherein the apparatus comprises or is comprised in a core network node (Liao, para[0048] sends a N1 signaling message, request for receiving groupcast transmission, the AMF is the core network controller in the core network control plane function (CN-CPF)); 
receive data for multicasting/broadcasting from the data network (Liao, para[0077-0081] transmits groupcast packets of the GBS service); 
generate multicasting/broadcasting session information for the data (Liao, para[0077-0081] define how the N3IWF enables the user plane transmission via the UPF (i.e. select broadcast or unicast transmission));
route, based on the multicasting/broadcasting session information, the data to at least one access point, such that the at least one access point wirelessly communicates the data to the at least one user equipment based on the multicasting/broadcasting session information (Liao, para[0077-0084] transmits groupcast packets of the GBS service over the WLAN-AP and UE receives groupcast packets of the GBS).
Liao does not explicitly disclose wherein receive a message from at least one user equipment requesting to join a multicasting/broadcasting group.
However, Liao discloses receive a message from at least one user equipment requesting to join a multicasting/broadcasting group, wherein the apparatus comprises or is comprised in a core network node, wherein the core network node interfaces a data network (Zhu, para[0174,0221,0225] core network device may include function units such as an AMF, SMF, PCF and UPF; an IGMP join report that the CPE requests to receive the first multicast service; the core network device; see FIG. 1);
receive data for multicasting/broadcasting from the data network; generate multicasting/broadcasting session information for the data; and route, based on the multicasting/broadcasting session information, the data to at least one access point, such that the at least one access point wirelessly communicates the data to the at least one user equipment based on the multicasting/ broadcasting session information (Zhu, para[0186,0267-0274] after receiving a data packet of a multicast service of a downlink, a gateway device (for example, a UPF) sends the data packet of the multicast service to a RAN device, and the RAN device sends the data packet of the multicast service to the terminal device).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing data of the claimed invention to incorporate Zhu’s teaching of Multicast Service Transmission Method and Device into Liao’s teaching of Systems and Methods for Group Based Services Provisioning because one of the ordinary skill in the art would have been motivated to reduce the costs of providing the multicast service.

As per claim 58 and similarly claim 71, Liao discloses the apparatus as claimed in claim 57, wherein the apparatus caused to generate a multicast session notification message to a session management function based on the message from the at least one user equipment and wherein the multicast session notification message comprising at least one of: a packet data unit session identifier configured to indicate the session on which the message from at least one user equipment was received and for identifying the at least one user equipment; at least one internet protocol multicast address; at least one internet protocol source address; and tunnel end-point information (Liao, para[0058-0062]); Zhu, para[0358,00361-0362,0423]).

As per claim 59 and similarly claim 73, Liao discloses the apparatus as claimed in claim 57, wherein the apparatus caused to receive a message from at least one user equipment requesting to join a multicasting/broadcasting group is caused to receive a message comprising at least one of: at least one internet protocol multicast address; and at least one internet protocol source address (Liao, para[0058-0062])(Zhu, para[0232,0238,0291]).

As per claim 60 and similarly claim 74, Liao discloses the apparatus as claimed in claim 57, wherein the apparatus is further caused to: transmit a message to at least one session management function notifying the session management function of the request from the at least one user equipment to join the multicasting/broadcasting group and to perform a subscription check on the request to determine whether the request matches an active session; and receive, based on the subscription check failing to match the request to an active session, a multicasting session creation message, wherein the apparatus caused to generate multicasting/broadcasting session information for the data is caused to generate multicasting/broadcasting session information for data to be multicast to the at least one user equipment based on the multicasting session creation message (Liao, para[0058-0062])(Zhu, para[0244-0250]).

As per claim 61 and similarly claim 75, Liao discloses the apparatus as claimed in claim 60, further caused to receive based on the subscription check succeeding to match the request to an active session, a multicasting session message comprising an identifier for active multicasting/broadcasting session information, wherein the apparatus caused to generate multicasting/broadcasting session information for the data is caused to update multicasting/broadcasting session information for data to be multicast to the at least one user equipment based on the active multicasting/broadcasting session information (Liao, para[0058-0062])(Zhu, para[0230,0253]).

As per claim 62 and similarly claim 76, Liao discloses the apparatus as claimed in claim 57, wherein the apparatus caused to generate multicasting/broadcasting session information for the data is further caused to generate multicasting/broadcasting session information for the data comprising at least one of: a packet data unit session identifier; at least one internet protocol multicast address; at least one internet protocol source address; and tunnel end-point information (Liao, para[0058-0063]);(Zhu, para[0358,00361-0362,0423]).

As per claim 70,  Liao discloses the method as claimed in claim 69, further comprising: generating a multicast session notification message to a session management function based on the message from the at least one user equipment; receiving a multicast session creation request from the session management function based on the multicast session notification message; and creating and acknowledging the creation of a multicast session based on the multicast session creation request (Liao, para[0058-0062] while acknowledgment is not expressly disclosed it is well known and obvious to one of ordinary skill and cannot be considered an inventive concept).

As per claim 72, Liao discloses the method as claimed in claim 69, wherein routing the data based on the multicasting/broadcasting session to at least one access point, wherein the access point wirelessly communicates the data to user equipment based on the multicasting/broadcasting session information further comprises implementing a multicasting routing protocol to route the data from the data network to the at least one access point (implementing multicasting routing protocol would be obvious and well known to one of ordinary skill in the art and cannot be considered an inventive concept)(Zhu, para[0174,0250]).

As per claim 77, Liao does not disclose, however, Zhu discloses the apparatus as claimed in claim 57, wherein the core network node comprises a user plane function (Zhu, para[0173-0174,0178]).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing data of the claimed invention to incorporate Zhu’s teaching of Multicast Service Transmission Method and Device into Liao’s teaching of Systems and Methods for Group Based Services Provisioning because one of the ordinary skill in the art would have been motivated to reduce the costs of providing the multicast service.

As per claim 78, Liao does not disclose, however, Zhu discloses the apparatus as claimed in claim 77, wherein the user plane function interfacing the data network at an N6 reference point (Zhu, para[0175] see FIG. 2a).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing data of the claimed invention to incorporate Zhu’s teaching of Multicast Service Transmission Method and Device into Liao’s teaching of Systems and Methods for Group Based Services Provisioning because one of the ordinary skill in the art would have been motivated to reduce the costs of providing the multicast service.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natisha Cox whose telephone number is (571) 270-7167.  The examiner can normally be reached on Monday to Friday, 10am - 6:00pm EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571)272-7646. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8000.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATISHA D COX/Primary Examiner, Art Unit 2448